Title: From James Madison to the Prince Regent of Great Britain, 4 March 1815
From: Madison, James
To: George IV


                    
                        Great and Good Friend,
                        [4 March 1815]
                    
                    I have made choice of John Q. Adams, one of our distinguished citizens to reside near your Royal Highness in the quality of Envoy Extraordinary and Minister Plenipotentiary of the United States of America. He is well informed of the relative interests of the two Countries, and our sincere desire to cultivate and strengthen the friendship and good correspondence between us; and from the knowledge of his fidelity, probity and good conduct, I have entire confidence that he will render himself acceptable to your Royal Highness by his constant endeavours to preserve and advance the interests and happiness of both nations.
                    I therefore request your Royal Highness to receive him favorably, and to give full credence to whatever he shall say on the part of the United States; and most of all when he shall assure you of their friendship and wishes for your prosperity; and I pray God to have your Royal Highness in his safe and holy keeping.
                    Written at the City of Washington the fourth day of March A.D. 1815. Your Good Friend
                    
                        James MadisonBy the PresidentJas. MonroeSecretary of State
                    
                